Title: To George Washington from Saint Domingue Refugees at Norfolk, Virginia, 28 April 1794
From: Saint Domingue Refugees at Norfolk, Virginia
To: Washington, George


          
            Son Excellence le President des Etats unis de L’amérique
            [Norfolk, Va., 28 April 1794]
          
          Dépouillés de leurs propriétés, chassés de leurs foyers, et par une série d’èvénements
            dont il seroit inutile de retracer ici les horreurs, forcés de fuir leur patrie. Les
            malheureux colons de St Domingue se sont jettés dans les bras de
            leurs freres. Le Peuple généreux et hospitalier des Etats Unis de L’amérique; l’acceuil
            qu’ils en ont reçu a passé leurs espérances, et jamais ne s’effacera ni de leur souvenir
            ni de leurs cœurs. mais après un séjour de prés d’une année dont le malheur, le besoin
            et la perspective d’une pauvreté absolue aussi infaillible que prochaine, ont éternisé
            pour eux la durée accablante, les foibles ressources qu’ils avoient pu trouver dans les
            débris de leur ancienne fortune échappés avec tant de peine à tous les dangers qui les
            ont poursuivis jusques à la vue de ces paisibles rivages, se sont épuisées, et le moment
            est arrivé où ils vont devenir pour leurs hôtes bienfaisants une surcharge aussi
            affligeante que onéreuse. ils Croyaient du moins avec la belle saison voir arriver
            l’instant marqué par L’être qui seul dirige souverainement tous les èvénements, et déja
            la détermination de ceux résidents à Norfolk etoit bien prise de rentrer à quelque prix
            que ce soit sur leurs propriétes, lorsque l’embargo mis sur le Port de cette ville est
            venu les enchainer de nouveau sur ces bords.
          Sont-ils donc sans retour condamnés à y Périr de douleur et de misère: non, il leur
            reste encore un Espoir, et il est trop bien justifié pour ne pas y compter.
            L’impartialité et la Justice du très honnorable Congrés des états-unis est bien connue,
            ainsi que la Loyauté et la bonté de cœur de leur vertueux Président; c’est sur ces
            titres, aussi bien que sur la générosité éprouvée du peuple americain que les Colons de
            St Domingue résidents à Norfolk, se fondent pour réclamer de votre Excellence qu’elle
            veuille leur accorder; ou obtenir pour eux de l’honnorable Congrés des Etats-unis la
            faculté et les moyens de retourner a St Domingue leur patrie, avant l’expiration de
            L’Embargo et Sans tirer a conséquence, soit par une permission de Préter à leurs fraix
            un batiment qui ne se chargeroit d’aucune espèce de marchandises quelconques et
            n’emporteroit absolument que les passagers colons de St Domingue avec leurs effets et
            les seules provisions nécessaires pour leur traversée; soit plutôt en leur accordant un
            passage gratuit sur un batiment qui seroit expedié à cet effet aux frais des Etats Unis,
            ce qui seroit bien plus approprié à L’état de détresse et de denuement presque absolu où
            se trouvent ces Colons infortunés, et en meme tems plus digne de votre générosité et de
            votre bienfaisance.
          tel est, Monsieur Le Président, l’objet de la petition que présentent à votre excellence les Colons de St Domingue soussignés; s’ils l’obtiennent
            de vous ou par votre compatissante intercession vous aurez mis le comble à leur
            reconnaissance, ils ne cesseront de faire des vœux pour la gloire et la prospérité des
            Etats-unis de L’amérique et béniront à jamais la mémoire de leur digne et vertueux
            Président.
          
            Durand
          
        